Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-28 and 33-45 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (US-20140360640), in view of Wakizono (US-20160297255) and Ochiai (U.S. Patent No. 5024260).
Regarding claim 23, Fujioka teaches:
A tyre for heavy load vehicle wheels (Abs), with a tread band ([0033]; Fig. 1, #1) comprising: 
a plurality of circumferential grooves ([0033]; Fig. 1, #2);
a plurality of transverse grooves ([0033]; Fig. 1, #3) extending between two axially consecutive circumferential grooves of the plurality defining a plurality of blocks ([0033]; Fig. 1, #4); and 
wherein each block comprises a radially outer top surface with a height measured between said top surface and a bottom surface of a respective transverse groove (Fig. 1); 
wherein said transverse groove of the plurality comprises a first segment having a width L1 and a second segment having a width L2, and 
at least one filling element is within said first segment ([0044] – [0048]; Fig. 1, #23);
wherein said top surface area of said at least one filling element has a plan surface greater than 60% of a plan surface area of said first segment ([0046]; Figs. 1 and 3, #23); and 
wherein said at least one filling element is spaced apart from said walls along at least 70% of a perimeter of said at least one filling element ([0046]; Fig. 3, #27).

Fujioka does not teach:
L2 is less than L1; 
the at least one filling element that is within said first segment is contained within; and
wherein said at least one filling element with a radially outer top surface is located radially inwardly relative to said top surface of a block of the plurality at a radial distance between 5% and 50% of the height of the plurality of blocks.

However, Wakizono, in a similar field of endeavor, a tire for improving snow running, teaches:
L2 is less than L1 ([0062] – [0065]; Fig. 2, #13). While Wakizono does not specifically mention splitting the groove into two sections, it can be seen from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relative widths L1 and L2, sections of the transverse grooves of Fujioka, to incorporate the teachings of Wakizono and have L2 be less than L1. The purpose, as stated by Wakizono, being the shearing force of compacted snow becomes larger, and snow ejection is expedited ([0063], lines 4-5).
	

Fujioka in view of Wakizono does not teach:
the at least one filling element that is within said first segment is contained within; and
wherein said at least one filling element with a radially outer top surface is located radially inwardly relative to said top surface of a block of the plurality at a radial distance between 5% and 50% of the height of the plurality of blocks.

However, Ochiai, in a similar field of endeavor, tires for heavy duty vehicles, teaches:
the at least one filling element that is within said first segment is contained within (Col. 2, lines 48-50; Fig. 1, #3); and
wherein said at least one filling element with a radially outer top surface (Col. 2, lines 48-50; Fig. 1, #3) is located radially inwardly relative to said top surface of a block (Col. 2, lines 48-50; Fig. 1, B1) of the plurality at a radial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling elements of Fujioka in view of Wakizono to incorporate the teachings of Ochiai and have the at least one filling element that is within said first segment be contained within, and the height of the filling elements be between 5% and 50% of the height of the plurality of blocks. The purpose, as stated by Ochiai, being to prevent the inner blocks from uneven wear (Col. 2, lines 49-50) and that the platforms shown excellent effects to control uneven wear (Col. 3, lines 66-67).

Regarding claim 24, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 24 depends on. Fujioka further teaches:
wherein said at least one filling element is spaced apart from said walls along at least 95% of the perimeter of said at least one filling element ([0046]; Fig. 3, #27).

Regarding claim 25, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 25 depends on. Fujioka further teaches:
wherein said walls comprise two circumferentially opposite lateral walls of said two circumferentially consecutive blocks and said at least one filling element with at least one lateral surface, and wherein said at least one lateral surface 

Regarding claim 26, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 25, which claim 26 depends on, but does not teach said at least one lateral surface is spaced apart from each of said lateral walls by a distance greater than 0.5 mm, however, Ochiai teaches:
wherein said at least one lateral surface is spaced apart from each of said lateral walls by a distance greater than 0.5 mm (Figs. 3 and 5, W0 and W1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling elements of Fujioka in view of Wakizono and Ochiai to further incorporate the teachings of Ochiai and have at least one lateral surface is spaced apart from each of said lateral walls by a distance greater than 0.5 mm. The purpose, as stated by Ochiai, being that the platforms shown excellent effects to control uneven wear (Col. 3, lines 66-67).

Regarding claim 27, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 25, which claim 27 depends on. Fujioka further teaches:
wherein said at least one lateral surface is spaced apart from each of said lateral walls over a whole radial extension of said lateral surface ([0046]; Fig. 3, #27).

Regarding claim 28, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 25, which claim 28 depends on. Fujioka further teaches:
wherein said at least one lateral surface is spaced apart from each of said lateral walls by a distance smaller than 5 mm. While the exact size of the groove (Fig. 3, #27) is not specified, it can be clearly seen from the figure that it is smaller than 5 mm.

Regarding claim 33, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 25, which claim 33 depends on. Fujioka further teaches:
wherein at least one portion of the at least one lateral surface faces a circumferential groove of the plurality ([0044] – [0048]; Fig. 1, #2 and #23).

Regarding claim 34, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 34 depends on. Fujioka further teaches:
wherein said at least one filling element is limited to said first segment ([0044] – [0048]; Fig. 1, #23). This limitation is obviously taught by the combination made in claim 23 above.

Regarding claim 35, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 35 depends on. Wakizono further teaches:
wherein said first segment extends over between 30% and 70% of a distance between said two axially consecutive circumferential grooves ([0062] – [0065]; Fig. 2, #13).

Regarding claim 36, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 36 depends on. Wakizono further teaches:
wherein said second segment extends over between 30% and 70% of a distance between said two axially consecutive circumferential grooves ([0062] – [0065]; Fig. 2, #13).

Regarding claim 37, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 37 depends on. Wakizono further teaches:
wherein a sum of the axial extension of the first segment and of the second segment is equal to a distance between said two axially consecutive circumferential grooves ([0062] – [0065]; Fig. 2, #13).

Regarding claim 38, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 38 depends on. Wakizono further teaches:
wherein said width L2 is equal to or smaller than 2 mm ([0062] – [0065]; Fig. 2, #13). While the exact width of L2 is not specified, by looking at the figure one can tell that it would be obvious through a change of shape to have the width of L2 be equal to or smaller than 2 mm in the absence of unexpected results or a showing of criticality.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive 

Regarding claim 38, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 38 depends on. Wakizono further teaches:
wherein said width L2 is equal to or smaller than 2 mm ([0062] – [0065]; Fig. 2, #13). While the exact width of L2 is not specified, by looking at the figure one can tell that it would be obvious through a change of shape to have the width of L2 be equal to or smaller than 2 mm in the absence of unexpected results or a showing of criticality.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

Regarding claim 39, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 39 depends on. Wakizono further teaches:
wherein said width L1 is equal to or greater than 4 mm ([0062] – [0065]; Fig. 2, #13). While the exact width of L1 is not specified, by looking at the figure one can tell that it would be obvious through a change of shape to have the width of L1 be equal to or greater than 4 mm in the absence of unexpected results or a showing of criticality.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

Regarding claim 40, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 40 depends on. Ochiai further teaches:
wherein a depth of each transverse groove of the plurality from one circumferential groove to the axially consecutive circumferential groove is substantially constant. It is shown from the figures and the ratios that the depth of the transverse grooves is constant (Figs. 1 and 3, #9).

Regarding claim 41, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 41 depends on. Wakizono further teaches:
wherein said first segment is located consecutively to said second segment ([0062] – [0065]; Fig. 2, #13).

Regarding claim 42, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 42 depends on. Fujioka further teaches:
wherein said plurality of transverse grooves comprises at least forty transverse grooves. It is clear from the figure (Fig. 1) that there are many transverse grooves, furthermore, in the absence of a showing of criticality it 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Regarding claim 43, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 43 depends on. Fujioka further teaches:
wherein the first segments of the plurality of transverse grooves alternate to a side relative to a reference circumferential direction (Fig. 1, #23). It is shown in Fujioka that the side of the groove in which the fillings are located alternates in the circumferential direction, and with the modification shown in claim 23 above this means that the first segments of the transverse grooves would alternate as well.

Regarding claim 44, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 44 depends on. Fujioka further teaches:
wherein said blocks have a maximum dimension in a circumferential direction smaller than 70 mm (Fig. 1). While the dimensions of the blocks are not mentioned, it would be obvious to have them be smaller than 70 mm in the 

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

Regarding claim 45, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 23, which claim 45 depends on. Fujioka further teaches:
wherein said tread band has a central annular portion located across an equatorial plane and two shoulder annular portions separated from said central annular portion by two of said plurality of circumferential grooves, wherein said central annular portion has at least one row of central blocks and at least two rows of lateral blocks, and wherein the at least two rows of lateral blocks located opposite to said at least one row of central blocks and having a plurality of said transverse grooves with said at least one filling element (Fig. 1, Image 1).







    PNG
    media_image1.png
    913
    661
    media_image1.png
    Greyscale


















Image 1: Fujioka Fig. 1

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (US-20140360640), in view of Wakizono (US-20160297255) and Ochiai (U.S. Patent No. 5024260), as applied to claim 25 above, and further in view of Kuwano (US-20150360519).
Regarding claim 29, Fujioka in view of Wakizono and Ochiai teaches the limitations of claim 25, which claim 29 depends on, but does not teach said walls further comprise at least one head wall opposing a circumferential groove, however, Kuwano, in a similar field of endeavor, a tire with groove projections, teaches:
wherein said walls further comprise at least one head wall opposing a circumferential groove and said at least one lateral surface is spaced apart from said head wall by a distance greater than 0.5 mm ([0044] – [0046]; Fig. 3A, #3 and #122b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocks of Fujioka in view of Wakizono and Ochiai to incorporate the teachings of Kuwano and comprise at least one head wall opposing a circumferential groove. The purpose, as stated by Kuwano, being so that small stones are less likely to be stuck in a groove and the small stones even if they are stuck in the groove can be rapidly ejected ([0008]).

Regarding claim 30, Fujioka in view of Wakizono, Ochiai, and Kuwano teaches the limitations of claim 29, which claim 30 depends on. Kuwano further teaches:
wherein said at least one lateral surface is spaced apart from said head wall by a distance smaller than 10 mm ([0044] – [0046]; Fig. 3A, #3 and #122b). While the exact spacing between the lateral surface and the head wall is not specified, it can be seen from the figure that it is most likely smaller than 10 mm, 

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

Regarding claim 31, Fujioka in view of Wakizono, Ochiai, and Kuwano teaches the limitations of claim 29, which claim 31 depends on. Kuwano further teaches:
wherein said at least one lateral surface is spaced apart from said head wall by a distance smaller than 5 mm ([0044] – [0046]; Fig. 3A, #3 and #122b). While the exact spacing between the lateral surface and the head wall is not specified, it can be seen from the figure that it is possible that it is less than 5 mm, and even if it wasn’t it would be obvious to modify using a change of shape in the absence of unexpected results or a showing of criticality.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

Regarding claim 32, Fujioka in view of Wakizono, Ochiai, and Kuwano teaches the limitations of claim 29, which claim 32 depends on. Kuwano further teaches:
wherein said at least one lateral surface is spaced apart from said head wall over the whole radial extension of said lateral surface ([0044] – [0046]; Fig. 3A, #3 and #122b).

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument, in the applicant arguments/remarks filed 02/08/2022 on pages 7-9 regarding the rejection of claim 23, more specifically the modification of Fujioka (US-20140360640) in view of Wakizono (US-20160297255) by Ochiai (U.S. Patent No. 5024260) is not persuasive. Applicant first argues that Ochiai does not teach the missing limitation of “at least one filling element is contained within said first segment”. However, Ochiai teaches a filling element (Fig. 1, #3) that is within the groove located in a position that is equivalent to where the first segment is as described in Fujioka in the rejection of claim 23. Furthermore, Ochiai is not being used to add the filling element to Fujioka, it is being used to modify the filling element of Fujioka using the filling element from Ochiai and limit it to a smaller area. It can be seen from the figures that by replacing the filling element from Fujioka with the filling element from Ochiai it would be limited to the groove and not stick out of the side. The argument that there is no clearly defined first and second segment in the art being used does not hold any patentable weight, because there is nothing in the claims separating the two 

Applicant then argues against the modification of Fujioka (US-20140360640) by Wakizono (US-20160297255), in the applicant arguments/remarks filed 02/08/2022 on pages 10-13, this argument is not persuasive. The argument regarding the filling element is not persuasive because these limitations are taught by Fujioka and Ochiai, Wakizono is used as a modification to Fujioka, taking the teaching of the groove having different segments with a changing width, and nothing more. Furthermore, there is nothing in the claims to suggest that there has to be a specific structural distinction between the first and second segments. The only relevant structure regarding the segments in the claims is the size of L1 and L2, and Wakizono teaches a groove with segments that have different widths. There is nothing in the claims that suggests that a slope between the two segments causing a change in width does not read on the limitations. The claims specifically state that there are two widths, L1 and L2, and that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748